Fish, J.
Though upon the trial of one distinctly charged with the offense of assault and battery, and not the statutory offense of wife-beating, a charge that, if the person alleged to have been assaulted was the wife of the accused, the jury would be authorized to find that no provocation given by her would be sufficient to justify an assault and battery upon her by him, may not have been applicable, a new trial will not be granted where the evidence absolutely demanded the verdict of guilty.

Judgment affirmed.


All the Justices concurring.